Exhibit 10.1

 

Summary of 2012 Terms of Employment for Named Executive Officers

 

Salary

 

Officer 

 

Salary

 

 

 

 

 

F. Michael Ball, Chief Executive Officer

 

$

1,000,000

 

 

 

 

 

Sumant Ramachandra, Senior Vice President, R&D, Medical and Regulatory Affairs,
and Chief Scientific Officer

 

520,000

 

 

 

 

 

Brian J. Smith, Senior Vice President and General Counsel

 

475,000

 

 

 

 

 

Thomas E. Werner, Senior Vice President, Finance and Chief Financial Officer

 

458,000

 

 

The salary for each officer took effect on April 2, 2012.  The 2011 salaries
were included in Hospira’s 2012 Proxy Statement, filed on March 23, 2012.

 

Annual Cash Incentive

 

Each officer is a participant in the Hospira, Inc. 2004 Performance Incentive
Plan, as amended, which is filed as Exhibit 10.4 for the Hospira, Inc. Annual
Report on Form 10-K for the year ended December 31, 2010.  The plan provides for
a base award equal to 2.0% of Hospira’s earnings before interest, taxes,
depreciation and amortization for the chief executive officer, 1.5% for a chief
operating officer, and 1.0% for the other named executive officers.  The
compensation committee of Hospira’s board of directors has discretion to reduce,
but not increase, the award from the base award.  The committee may consider
Hospira’s adjusted net income, cash flows or corporate well-being as factors in
exercising such discretion and determining actual awards payable under such
plan.

 

Equity

 

Each officer is eligible to receive option and performance share awards under
the Hospira 2004 Long-Term Stock Incentive Plan, as amended which is filed as
Exhibit 10.2 for the Hospira, Inc. Annual Report on Form 10-K for the year ended
December 31, 2010.   Awards are made at the discretion of the compensation
committee of Hospira’s board of directors.

 

Change in Control and Severance Pay

 

Each officer is a party to a change-in-control agreement in the form filed with
the SEC and shown as an exhibit in the exhibit list to the Hospira, Inc. Annual
Report on Form 10-K for the year ended December 31, 2011.

 

All of the named executive officers are covered by the Hospira Corporate Officer
Severance Plan, which provides severance pay and benefits to corporate officers
and is filed as Exhibit 10.10 for the Hospira, Inc. Annual Report on Form 10-K
for the year ended December 31, 2011.

 

Non-qualified Deferred Compensation Plan

 

Each officer is eligible to participate in the Hospira Non-Qualified Savings and
Investment Plan, a non-qualified deferred compensation plan, which is filed as
Exhibit 10.9 for the Hospira, Inc. Annual Report on Form 10-K for the year ended
December 31, 2010.  A description of the above-described items is included in
Hospira’s proxy statement for the 2012 Annual Meeting of Shareholders.

 

--------------------------------------------------------------------------------